Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000642
                                                      09-JUL-2015
                                                      08:48 AM




                            SCWC-12-0000642

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            CRAIG A. GOMEZ,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000642; CASE NO. 1DTC-12-040907)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Craig A. Gomez’s

 Application for Writ of Certiorari, filed on May 28, 2015, is

 hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 scheduled in this case at this time.   Any party may, within ten
days and pursuant to Rule 34(c) of the Hawaiʻi Rules of Appellate

Procedure, move for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, July 9, 2015.

James S. Tabe                   /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2